                                       Case 2:18-cv-01069-AB-JC Document 88 Filed 04/12/19 Page 1 of 3 Page ID #:994


                                            CHARLES PARKIN, City Attorney
                                        1   MATTHEW M. PETERS, Deputy City Attorney
                                            State Bar No. 306959
                                        2   333 West Ocean Boulevard, 11th Floor
                                            Long Beach, California 90802-4664
                                        3   Telephone: (562) 570-2200
                                            Facsimile: (562) 436-1579
                                        4
                                            Attorneys for Defendants CITY OF LONG BEACH, ROBERT J. CRUZ,
                                        5   NORMAN A. DUMAPLIN, and JONATHAN STEINHAUSER
                                        6
                                        7
                                        8                      UNITED STATES DISTRICT COURT
                                        9                    CENTRAL DISTRICT OF CALIFORNIA
                                       10
                                       11   KATHLEEN WILLIAMS, an individual;         Case No.: 2:18-cv-01069-AB-JC
                                            and MICHAEL HILL, an individual
                                       12                                             DISCOVERY MOTION
333 West Ocean Boulevard, 11th Floor
OFFICE OF THE CITY ATTORNEY
 CHARLES PARKIN, City Attorney




                                                             Plaintiff,
    Long Beach, CA 90802-4664




                                       13                                             Honorable Andre Birotte, Jr.
                                                 vs.
                                       14                                             DEFENDANTS’ NOTICE OF
                                            CITY OF LONG BEACH, a municipal           MOTION TO COMPEL
                                       15   entity; LONG BEACH POLICE                 PLAINTIFFS’ RESPONSES
                                            DEPARTMENT, a municipal entity;           WITHOUT OBJECTIONS TO
                                       16   Officer ROBERT J. CRUZ; Officer           DEFENDANT, CITY OF LONG
                                            NORMAN A. DUMAPLIN; Sergeant              BEACH’S INTERROGATORIES
                                       17   JONATHAN STEINHAUSER; LOS                 (SET ONE) AND REQUEST FOR
                                            ANGELES COUNTY METROPOLITAN               PRODUCTION OF DOCUMENTS
                                       18   TRANSIT AUTHORITY, a municipal            (SET ONE)
                                            entity; and DOES 1-10,
                                       19                                             [Filed Concurrently with Joint
                                                             Defendants.              Stipulation Per Local Rule 37-2;
                                       20                                             Declaration of Matthew M. Peters;
                                                                                      Supporting Exhibits; and Proposed
                                       21                                             Order]
                                       22                                             DATE: June 7, 2019
                                                                                      TIME: 10:00 a.m.
                                       23                                             COURTROOM: “7B”
                                       24
                                                                                      Complaint Filed: February 7, 2018
                                       25                                             Discovery Cut-Off: __July 18, 2019
                                                                                      FPTC:            October 11, 2019
                                       26                                             Trial Date:      October 29, 2019
                                       27
                                       28
                                                                                  1
                                            DEFENDANTS’ NOTICE OF MOTION TO COMPEL PLAINTIFFS’ RESPONSES WITHOUT
                                            OBJECTIONS TO DEFENDANT, CITY OF LONG BEACH’S INTERROGATORIES, SET ONE
                                       Case 2:18-cv-01069-AB-JC Document 88 Filed 04/12/19 Page 2 of 3 Page ID #:995


                                        1         TO THE HONORABLE COURT:
                                        2          PLEASE TAKE NOTICE that on June 7, 2019 at 10:00 a.m., in Courtroom
                                        3   7B, before Honorable Andre Birotte, Jr., Defendants CITY OF LONG BEACH,
                                        4   ROBERT CRUZ, NORMAN DUMAPLIN and JONATHAN STEINHAUSER
                                        5   (collectively “Defendants”) will move the Court for an order to compel Plaintiffs,
                                        6   KATHLEEN WILLIAMS and MICHAEL HILL (collectively “Plaintiffs”) to comply
                                        7   with the requirements of Federal Rules of Civil Procedure, Rules 33 and 34 without
                                        8   objections to Defendants’ Interrogatories (Set 1) and Requests for Production of
                                        9   Documents (Set 1) propounded respectively on August 15, 2018.
                                       10         Compliance with Federal Rules of Civil Procedure, Rule 37(1): This Notice of
                                       11   Motion and Joint Stipulation are made following the conference of counsel pursuant
                                       12   to Rule 37(1), which took place on November 20, 2018. The parties were unable to
333 West Ocean Boulevard, 11th Floor
OFFICE OF THE CITY ATTORNEY
 CHARLES PARKIN, City Attorney

    Long Beach, CA 90802-4664




                                       13   reach a solution to avoid judicial intervention. (See Declaration of Matthew M. Peters,
                                       14   ¶¶ 6-9, filed concurrently herewith).
                                       15         Good Cause: Pursuant to Federal Rules of Civil Procedure, Rule 37(1)(3)(iii &
                                       16   iv), Defendants may move this Court for an order that Plaintiffs respond to discovery.
                                       17   An evasive or incomplete disclosure, answer or response must be treated as a failure
                                       18   to disclose, answer or response. Id. at Rule 37(a)(4).
                                       19         Defendants have good cause to seek and obtain basic information through
                                       20   discovery pertaining to Plaintiffs’ claims, contentions and alleged damages. See Fed.
                                       21   R. Civ. P., Rule 26(b)(1). Defendants maintain that Plaintiffs refuse to respond to
                                       22   and/or produce relevant and non-privileged information in response to Defendants’
                                       23   Interrogatories (Set One) and Requests for Production of Documents (Set One). The
                                       24   parties have made numerous attempts to resolve the subject discovery disputes
                                       25   without judicial intervention. To date, the parties have been unable to resolve the
                                       26   subject discovery disputes. Thus, Defendants request an order compelling Plaintiffs
                                       27   to provide complete answers, responses and disclosures without objections to
                                       28   Defendants’ Interrogatories (Set One) and Requests for Production of Documents (Set
                                                                                       2
                                             DEFENDANTS’ NOTICE OF MOTION TO COMPEL PLAINTIFFS’ RESPONSES WITHOUT
                                             OBJECTIONS TO DEFENDANT, CITY OF LONG BEACH’S INTERROGATORIES, SET ONE
                                       Case 2:18-cv-01069-AB-JC Document 88 Filed 04/12/19 Page 3 of 3 Page ID #:996


                                        1   One).
                                        2
                                        3   DATED: April 12, 2019
                                        4                                        CHARLES PARKIN, City Attorney
                                        5
                                        6                                        By: /s/ Matthew M. Peters
                                        7                                             MATTHEW M. PETERS
                                                                                      Deputy City Attorney
                                        8                                        Attorneys for Defendant
                                        9                                        CITY OF LONG BEACH

                                       10
                                       11
                                       12
333 West Ocean Boulevard, 11th Floor
OFFICE OF THE CITY ATTORNEY
 CHARLES PARKIN, City Attorney

    Long Beach, CA 90802-4664




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                  3
                                            DEFENDANTS’ NOTICE OF MOTION TO COMPEL PLAINTIFFS’ RESPONSES WITHOUT
                                            OBJECTIONS TO DEFENDANT, CITY OF LONG BEACH’S INTERROGATORIES, SET ONE
